DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  At the outset, it should be noted that claim 7 sets forth a “training device” that has an expressed intended use of “couplable to an accessory”.  Thus, claim 1 is drawn solely to the subcombination of the training device and the accessory is not an element of the claim.  However, the claim then seeks to define the training device based on comparison to the accessory as well as recite positive interaction with the accessory (Claim 7, Lines 3-6).  Accordingly, it is unclear as to whether the claims are drawn to the combination or just the subcombination.  For this Office action only, Examiner will presume that the subcombination is being claimed.    However, Applicants should take note that the positive inclusion of what had been previously only inferentially referred to clearly creates the ambiguity 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore, Jr. (US Patent Application Publication 2017/0312607).

As to Claim 1, Moore, Jr. discloses a contact sports training device comprising:
a first plate (8) having one or more first arm attachment points and at least two anchoring features, the anchoring features configured to secure the contact sports training device to a support surface (Fig 1);
a second plate (11) having one or more second arm attachment points and configured to matedly engage the first plate (Fig 1);
one or more arms (2-7), each arm having an arm portion (6-7) and a mating end (2-3), the mating end extending outward from the arm portion and configured to be constrained between the one or more first arm attachment points and the one or more second arm attachment points (Fig 3).



As to Claim 3, Moore, Jr. discloses the contact sports training device of claim 1 wherein the anchoring features are one or more slots dimensioned to accept a strap (9; Fig 3).

As to Claim 5, Moore, Jr. discloses the contact sports training device of claim 1 wherein the arm portion and the mating end form an angle (@4/5), the angle being between about 50 and 110 degrees (Fig 5).

As to Claim 6, Moore, Jr. discloses the contact sports training device of claim 1 further comprising one or more fasteners (threaded portion attached to knob), and wherein the first plate, the second plate, and the mating end of the one or more arms are adapted to accept the fastener and thereby secure the mating end of the one or more arms between the first plate and the second plate.

As to Claim 7, as best understood Moore, Jr. discloses the contact sports training device of claim 1 wherein the arm portion of the one or more arms has an accessory end distal to the mating end, the accessory end reversibly couplable to an accessory, wherein the accessory is affixed to the accessory end with a force sufficient to simulate a human grasp and allow it to be removed from the contact sports training device through disarming techniques (Fig 1). 

As to Claim 8, Moore, Jr. discloses the contact sports training device of claim 1 wherein the first plate has a horizontal midline defining a top side and a bottom side, the top side and bottom side defining a second angle there between, the second angle being between about 170 and 174 degrees (Fig 3).


a flexible back plate (8; Par. 0024) dimensioned approximately the size of a human torso and comprising a vertical midline defining a left side and a right side, wherein the left side and right side further define an angle there between along the vertical midline, the angle being between about 170 and 174 degrees (Fig 3);
two arm attachment points (Fig 1);
at least two anchoring features configured to secure the contact sports training device to a support surface (Fig 1);
one or more arms (2-7), each arm having an arm portion (6,7) and a mating end (2,3), the mating end connectable to the arm attachment points wherein the one or more arms project approximately perpendicular to the back plate (Fig 1).

As to Claim 10, Moore, Jr. discloses the contact sports training device of claim 9 wherein the back plate further comprises a back side and a front side, the back side having at least two surface stabilizing features, each stabilizing feature having an upper surface, the upper surfaces of the at least two stabilizing features being approximately co-planar with a back plate highpoint such that the back plate can be stably mounted to a flat surface (Fig 1).

As to Claim 11, Moore, Jr. discloses the contact sports training device of claim 9 wherein the at least two anchoring features comprise holes dimensioned to insertedly accept a fastener (Fig 3).

As to Claim 12, Moore, Jr. discloses the contact sports training device of claim 9 wherein each of the at least two anchoring features comprise two slots dimensioned to slidably accept a strap (9).



As to Claim 14, Moore, Jr. discloses a method of training with a contact sports training device comprising the steps of:
providing a contact sports training device having a flexible back plate (8; Par. 0024) dimensioned approximately the size of a human torso and having a vertical midline defining a left side and a right side, wherein the left side and right side further define an angle there between along the vertical midline, the angle being between about 170 and 174 degrees (Fig 1-3);
two arm attachment points (Fig 1);
at least two anchoring features configured to secure the contact sports training device to a support surface (Fig 1-3);
one or more arms (2-7), each arm having an arm portion (6,7) and a mating end (2,3), the mating end connectable to the arm attachment points wherein the one or more arms project approximately perpendicular to the back plate (Fig 1);
positioning a trainee in a position suitable for the trainee to engage said device (Abstract);
engaging the contact sports training device by said trainee (Abstract).

As to Claim 15, Moore, Jr. discloses the method of training with a contact sports training device of claim 14 further comprising the steps of providing a simulated weapon on the contact sports training device, and disarming the contact sports training device by said trainee (Examiner considers the hands to be the simulated weapon).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moore, Jr.
Moore, Jr. discloses the contact sports training device significantly as claimed, but does not explicitly disclose wherein the first plate has an arc having a radius of between about 103 inches and 191 inches and a central angle of between about 6 degrees and 10 degrees whereby the arc is between approximately 18 and 20 inches.
However, although silent on the dimension, Moore, Jr. does not disclose any structural or functional significance as to the dimensioning of the device, but that the device is configured to be worn on a trainer’s torso (Par. 0024) and therefore has dimensioning relative to the size of a user’s torso.  A change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Through routine experimentation and optimization, it would have been obvious to one of ordinary skill in the art to modify the device of Moore, Jr. to have said first plate has an arc having a radius of between about 103 inches and 191 inches and a central angle of between about 6 degrees and 10 degrees whereby the arc is between approximately 18 and 20 inches as the reference does not disclose any structural or functional significance as to the specific dimensioning of the device as this is merely a change in size producing expected and predictable results.  


Conclusion
The prior art made of record and not relied upon, such as US Patent Application Publication 2015/0011365 and US Patents 4946159 and 5800319 drawn to similar strike training devices, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/9/2021